
	
		II
		109th CONGRESS
		2d Session
		S. 3598
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2006
			Mr. Rockefeller
			 introduced the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To clarify the effective date of the modification of
		  treatment for retirement annuity purposes of part-time service before April 7,
		  1986, of certain Department of Veterans Affairs health-care
		  professionals.
	
	
		1.Effective date of
			 modification of treatment for retirement annuity purposes of certain part-time
			 service of certain Department of Veterans Affairs health-care
			 professionals
			(a)Effective
			 DateThe effective date of the amendment made by section 132 of
			 the Department of Veterans Affairs Health Care Programs Enhancement Act of 2001
			 (Public Law 107–135; 115 Stat. 2454) shall be January 23, 2002, in the case of
			 health care professionals referred to in subsection (c) of section 7426 of
			 title 38, United States Code (as so amended), who retire on or after that date
			 and in the case of health care professionals referred to in such subsection (c)
			 who retired before such date, but after April 7, 1986.
			(b)Recomputation of
			 AnnuityThe Office of Personnel Management shall recompute the
			 annuity of each health-care professional described in the first sentence of
			 subsection (c) of section 7426 of title 38, United States Code (as so amended),
			 who retired before January 23, 2002, but after April 7, 1986, in order to take
			 into account the amendment made by section 132 of the Department of Veterans
			 Affairs Health Care Programs Enhancement Act of 2001. Such recomputation shall
			 be effective with respect to annuities paid for months after January 23,
			 2002.
			
